Citation Nr: 0702954	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for lung 
damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran's mother and step father




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1985.  The appellant is the veteran's mother and his 
custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying entitlement 
to compensation under 38 U.S.C.A. § 1151.

The appellant was afforded a Board hearing before the 
undersigned in June 2004.  In December 2004, the Board 
remanded the instant case for additional evidentiary 
development.


FINDING OF FACT

The veteran experiences lung damage which developed as a 
result of complications of a September 2001 VA surgical 
treatment, which was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for lung damage have been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.361 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Claim

The appellant claims entitlement to compensation under 38 
U.S.C.A. § 1151 for lung damage to the veteran, her son.  The 
Board agrees that the veteran developed an adult respiratory 
distress syndrome as a result of complications of a September 
2001 VA gall bladder surgical treatment, which was not 
reasonably foreseeable.

The law provides that compensation may be paid for a 
qualifying additional disability, not the result of the 
veteran's willful misconduct, caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran when the proximate cause of the disability was: (A) 
carelessness, negligence, lack  of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable 
(italics added).  38 U.S.C.A. § 1151(a)(1)(A)-(B).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C.A. § 1151(a) filed on or 
after October 1, 1997, became effective September 2, 2004.  
69 Fed. Reg. 46,426 (August 3, 2004).  A review of the record 
reveals that the claim for compensation benefits in this case 
was received in May 2002.  

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability due to 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability, and that (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health-care 
provider; or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability it must be shown 
that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health-care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health-care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health-care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32 (2006).  38 C.F.R. § 
3.361(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert v.  Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The evidence shows that the veteran suffers from severe 
residuals of a traumatic brain injury.  He has been 
incompetent for VA purposes since November 1988.

The appellant contends that the veteran incurred lung damage 
as a result of prolonged respiratory intubation following 
gall bladder surgery at the Asheville, North Carolina, VA 
Medical Center (VAMC) in September 2001.

In a December 2004 remand the Board ordered further 
development to determine if the appropriate standard of care 
was adhered to during and following the veteran's September 
2001 gall bladder surgery.  Pursuant to the December 2004 
remand, VA secured a medical opinion from a clinician not 
affiliated with the Asheville, North Carolina, VAMC where the 
surgery was performed.  

On review by the VA examiner in June 2005, the record clearly 
indicates that the veteran incurred lung damage during the 
course of post-operative care following gall bladder surgery 
performed at the Asheville, North Carolina, VAMC in September 
2001.  There is no evidence of fault on the part of VA 
physicians in providing treatment; however, the crucial 
question in this case, therefore, is whether this was a 
"foreseeable" consequence of VA medical treatment.  
Following a review of the claims folder, the June 2005 VA 
examiner opined that the veteran's adult respiratory distress 
syndrome is at least as likely as not due to an event that 
was not reasonably foreseeable.  The VA examiner further 
noted that according to the National Institutes of Health, 
National Heart, Lung and Blood Institute, incidents of adult 
respiratory distress have been difficult to determine, but 
estimated rates have ranged from 1.5 to 75 cases per 100,000 
people.  The remote chance of the occurrence of adult 
respiratory distress can also be framed as a percentage of 
the total population that varies from .0015 % to .075 %, 
which further reinforces the interpretation to be drawn from 
the plain language of the VA examiner's report.  In sum, the 
June 2005 VA examiner indicated that the veteran's lung 
damage was not a foreseeable residual of the gall bladder 
surgery.  Under the circumstances, the Board finds that there 
is evidence that the veteran incurred lung damage as an 
unforeseeable consequence of VA treatment in September 2001.  
Therefore, the veteran is entitled to compensation under 38 
U.S.C.A. § 1151 for the additional disability of lung damage.

The Board recognizes that why it interprets the June 2005 VA 
examiner's opinion as to reasonable foreseeability, and more 
exactly the lack thereof, may benefit from further 
clarification.  Simply put, the Board asked a clear and 
precise question requiring application of 38 U.S.C.A. 
§ 1151(a)(1)(B)'s standard of "reasonable foreseeability."  
Its December 2004 remand queried whether it is at least as 
likely as not that the veteran's adult respiratory distress 
syndrome is due to an event that was not reasonably 
foreseeable.  There is no evidence of record to sustain a 
conclusion that the June 2005 VA examiner failed to grasp the 
plain meaning of that question.  The Board therefore 
considers the VA examiner to have understood the plain 
meaning of the Board's question.

The Board's interpretation of the aforementioned VA 
examiner's opinion is informed by its understanding of the 
case law governing the interpretation of statutes, which is 
instructive by analogy.  "As in all questions involving 
statutory interpretation, our analysis begins with an 
examination of the language of the statute itself."  
Swritzer v. Brown, 5 Vet. App. 503, 504-5 (1993).  "If the 
statutory language is plain, and its meaning clear, no room 
exists for statutory construction.  There is nothing to 
construe."  Gardner v. Derwinski, 1 Vet. App. 584, 587-88 
(1991); 2A N. Singer, Sutherland on Statutory Construction § 
46.01 (5th ed. 1992) (Sutherland's).  Nonetheless, 
"[d]etermining a statute's plain meaning requires examining 
[not only] the specific language at issue [but also] the 
overall structure of the statute [as well]."  Gardner, 1 Vet. 
App. at 586.  Therefore, "each part or section [of a statute] 
should be construed in connection with every other part or 
section so as to produce a harmonious whole."  Sutherland's, 
§ 46.05; see Talley v. Derwinski, 2 Vet. App. 282, 286 
(1992).  Finally, "[t]he meaning of terms on the statute 
books ought to be determined, . . . on the basis of which 
meaning is (1) most in accord with context and ordinary 
usage, . . . and (2) most compatible with the surrounding 
body of law into which the provision must be integrated . . . 
."  Green v. Bock Laundry Mach. Co., 490 U.S. 504, 528 
(1989) (Scalia, J., concurring).  

In the instant case, the language in question is the phrase 
"an event not reasonably foreseeable."  The examiner found 
that the veteran's lung disorder was not due to an event that 
was reasonably foreseeable.  The appeal is allowed.

As this decision is a complete grant of the benefit sought on 
appeal, a discussion of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
the effect it had on the claim here adjudicated, is not 
needed. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for lung damage is 
granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


